   Case 2:20-cv-04060-AFM Document 10 Filed 06/10/20 Page 1 of 1 Page ID #:32
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No. 2:20-cv-04060-AFM                                                Date: June 10, 2020
Title      Edward Atkatz v. Hojoon Kim



Present: The Honorable:       ALEXANDER F. MacKINNON, U.S. Magistrate Judge


                   Ilene Bernal                                            N/A
                   Deputy Clerk                                   Court Reporter / Recorder

          Attorneys Present for Plaintiff:                   Attorneys Present for Defendants:
                       N/A                                                 N/A

Proceedings (In Chambers): Order To Show Cause Re Dismissal For Lack Of Prosecution

       Absent a showing of good cause, an action must be dismissed without prejudice if the
summons and complaint are not served on a defendant within 90 days after the complaint is filed.
FED. R. CIV. P. 4(m). Generally, defendants must answer the complaint within 21 days after service
(60 days if the defendant is the United States). FED. R. CIV. P. 12(a).

       In the present case, it appears that one or more of these time periods has not been met.
Accordingly, the Court, on its own motion, orders plaintiff to show cause in writing on or before
June 22, 2020, why this action should not be dismissed for lack of prosecution. Pursuant to Rule
78(b) of the Federal Rules of Civil Procedure, the Court finds that this matter is appropriate for
submission without oral argument. The Order to Show Cause will stand submitted on that date.

       Filing of the following on or before the date indicated above will constitute a satisfactory
response to the Order to Show Cause:

           x    Defendant’s Answer or Plaintiff's Request for Entry of Default
           x    Notice of Voluntary Dismissal (Fed. R. Civ. P. 41)

        IT IS SO ORDERED.



                                                                                                    :
                                                                    Initials of Preparer           ib




CV-90 (03/15)                           Civil Minutes – General                               Page 1 of 1
